Citation Nr: 0301987	
Decision Date: 01/31/03    Archive Date: 02/07/03	

DOCKET NO.  94-42 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the lumbar region, Muscle Group XX, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).   

3.  Entitlement to a rating in excess of 50 percent for PTSD 
prior to August 17, 2001.  


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of May 1993 from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 1996 and January 2000, the Board remanded 
this case to the RO for additional development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Board, in a December 1990 determination, had previously 
increased the veteran's service-connected psychiatric 
disorder from 10 percent to 30 percent disabling.  This was 
the final decision of the VA regarding this issue at that 
time.  The veteran filed to reopen this claim on May 1, 1992.  

In December 1996 and January 2000, the Board remanded the 
case for additional development.  In January 2000, the Board 
granted the claim of service connection for a stomach 
disorder.  As this issue has been granted, it is not before 
the Board at this time.

Based on the development requested by the Board, the RO has 
granted the veteran service connection for degenerative disc 
disease of the lumbar spine, currently evaluated as 
60 percent disabling.  The veteran has been notified of this 
determination and has not appealed this determination to the 
Board.  Accordingly, the issue of an increased evaluation for 
degenerative disc disease of the lumbar spine is not before 
the Board at this time.  

In a November 2001 rating determination, the RO awarded the 
veteran a 70 percent evaluation for PTSD effective August 17, 
2001.  The RO has also granted the veteran a 50 percent 
evaluation for his PTSD from May 1, 1992.  A total rating 
based on individual unemployability due to the veteran's 
service-connected disabilities has been granted effective May 
1, 1992.  

In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (CAVC) held that in a claim for 
an original increased rating, the claimant will be generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  In April 2002, the RO contacted the veteran in 
order to determine whether he was satisfied in his appeal in 
light of the fact that he receives a total (100%) rating.  In 
a telephone communication that month, the veteran indicated 
that he wanted 100 percent service connection.  What he meant 
by this is unclear in light of the fact that he is receiving 
a 100 percent evaluation based on all his service connected 
disorders.

It is important for the veteran to understand that he is 
currently receiving a total rating based on individual 
unemployability due to service-connected disabilities, a 100 
percent evaluation.  In any event, as the veteran has not 
withdrawn these claims in writing, the Board must address the 
issues remanded to the RO.  

In April 2000, a statement of the case was issued regarding 
the evaluation of gastroesophageal reflux disease (GERD) 
evaluated at that time as 10 percent disabling, and 
entitlement to an earlier effective date for the grant of 
service connection for GERD, evaluated as 10 percent 
disabling effective May 1, 1992.  

In March 2001, the VA received a substantive appeal 
apparently in response to the April 2000 statement of the 
case.  In May 2001, the RO contacted the veteran and informed 
both him and his representative that the time limit to 
continue his appeal regarding the issues addressed within the 
April 2000 statement of the case had passed.  Neither he nor 
his representative has disputed the May 2001 determination.  
Accordingly, the recent claims addressed by the RO in the 
April 2000 statement of the case are not before the Board at 
this time.  

Within the April 2002 communication, the veteran indicated 
that he wishes to appeal the effective date of his individual 
unemployability.  This issue will be addressed within the 
REMAND section of this decision.  

In light of the fact that the RO has increased the veteran's 
service-connected PTSD (once characterized as an anxiety 
reaction) from 50 percent to 70 percent disabling effective 
August 17, 2001, the Board will address whether the veteran 
is entitled to a 50 percent evaluation for his PTSD from May 
1, 1992, (the day he filed the claim) and whether he is 
entitled to a 70 percent evaluation for his PTSD from August 
17, 2001, (the day the RO has determined that the veteran was 
entitled to a 70 percent evaluation for this disorder).  No 
other issues are before the Board.    


FINDINGS OF FACT

1.  The residuals of the service-connected gunshot wound to 
the back with injury to Muscle Group XX do not include either 
a severe injury to the cervical and dorsal regions or a 
moderately severe disability to the lumbar region.  Severe 
limitation of motion of the lumbar spine associated with the 
Muscle Group XX injury is also not found.  




2.  Symptoms of PTSD, once characterized as an anxiety 
reaction, are not shown to cause a total occupational and 
social impairment or totally incapacitating psychoneurotic 
symptoms bordering on a gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  

3.  Occupational and social impairment caused by PTSD, with 
deficiencies in most areas, is found both before and after 
August 17, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound to the back with injury 
to Muscle Group XX have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5320 (2002) and 38 C.F.R. § 4.56 (as in 
effect prior to June 3, 1997).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD, once characterized as an anxiety reaction, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Code 9411 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Code 9411 (effective November 7, 1996).  

3.  The criteria for an increased rating of 70 percent for 
PTSD prior to August 17, 2001 have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.132, Code 9411 (effective prior to November 7, 1996), and 
38 C.F.R. § 4.130, Code 9411 (effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reflects that the 
veteran sustained a gunshot wound to the lumbar region, 
bilaterally, at the level of the second and third lumbar 
vertebrae.  The wounds were described as perforating in 
nature.  On VA evaluation in January 1947, examination showed 
healed scars located in the lumbosacral region of the left 
flank, which were moderately fibrotic and with moderate loss 
of tissue substance.  

In December 1990, the Board increased the veteran's service-
connected anxiety reaction from 10 percent to 30 percent 
disabling.  

On May 1, 1992, the veteran requested an increased evaluation 
in his service-connected disorders.  At a hearing before a 
hearing officer at the RO in March 1994, the veteran 
contended that he had frequent stomach pains, a great amount 
of irritability, a short temper, and an inability to sleep 
due to his service-connected psychiatric disorder. 

On VA psychiatric evaluation in May 1994, the veteran noted 
nervousness for the past two years.  A generalized anxiety 
disorder was diagnosed.

In order to assist the veteran with the development of his 
claim, the Board remanded this case in December 1996 for 
additional development.  Additional outpatient treatment 
records were obtained noting sporadic treatment of the 
disorders at issue.  

On VA examination in June 1997, the veteran was diagnosed 
with a generalized anxiety disorder, moderate in nature.  A 
Global Assessment of Functioning (GAF) as it relates to 
anxiety symptoms was 65.  


In April 1998, the RO received a statement from the VA 
Medical Center (VAMC) indicating that the veteran had been 
treated at the outpatient treatment clinic over many years 
for his service-connected mental health condition resulting 
from his World War II combat experiences.  He was diagnosed 
with PTSD, severe, chronic and a generalized anxiety 
disorder, also severe and chronic.  A GAF of 50 was found.  
It was the physician's opinion that he suffers not only from 
a generalized anxiety disorder, but severe and chronic PTSD 
resulting from his combat experiences in Europe.  

Additional outpatient treatment reports were obtained by the 
RO or from the veteran's representative.  In December 1998, 
the veteran was treated for a cervical disorder, intermittent 
upper extremity pain, and bilateral low back pain.  Scoliosis 
was identified radiographically.  In December 1998, the 
veteran underwent L4-5 bilateral decompression.  During this 
treatment little reference is made to his muscle wound 
injury.  

In January 2000, the Board granted the claim of service 
connection for GERD as secondary to the service-connected 
psychiatric disorder.  Additional development was requested 
regarding the two remaining claims.  As a result, the Board 
once again remanded these claims to the RO for additional 
development.

The RO received a statement from "R. R., M.D."  This report 
indicates that the veteran's gunshot wound had led to 
degenerative disc disease and degenerative joint disease, as 
well as scoliosis.  A disability associated with the Muscle 
Group XX was not cited.  

On VA evaluation in October 2000, the examiner states that 
the veteran's claims folder had been reviewed.  It was 
reported he had become more depressed since his spouse died 
in April 2000.  Difficulty sleeping was also cited.  He was 
retired but did voluntary work assisting other veterans 
making applications for VA compensation.  He was diagnosed 
with an anxiety disorder with depression and PTSD.  

The case was returned to the examiner by the RO in order for 
the examiner to provide a definition of the numerical code 
assigned for the veteran's GAF.  In an addendum, the examiner 
states that the veteran exhibited a moderate impairment of 
social and industrial functioning associated with his 
psychiatric disorder.  

On VA evaluation in September 2000, the veteran reports pain 
aggravated by sitting, standing, bending, walking, and 
lifting.  Night pain was also indicated.  The veteran's 
claims file was reviewed.  Nerve conduction studies performed 
in the key muscle groups of both lower extremities and 
paraspinal muscles were consistent with bilateral L5 and S1 
radiculopathies.  Lumbar disc disease was also reported.  

In an August 2001 psychiatric evaluation, the veteran was 
diagnosed with PTSD, severe and chronic.  

In a July 2001 medical report, GWD, MD, reports that the 
veteran's mild weakness and denervation of the right lower 
extremity were believed to be secondary to the old spinal 
nerve root injury from the gunshot wound to the back.  

In a July 2001 rating determination, service connection for 
degenerative disease of the lumbar spine was granted.  An 
evaluation of 60 percent was awarded effective May 1, 1992.  
The single 20 percent evaluation assigned for the residuals 
of a gunshot wound to the lower back, with degenerative 
changes, was terminated.  The evaluation of the veteran's 
service-connected gunshot wound with damage to Muscle 
Group XX, evaluated as 20 percent disabling, was continued.

In a November 2001 rating determination, entitlement to 
individual unemployability was granted effective May 1, 1992.  
The veteran was awarded a 70 percent evaluation for his 
psychiatric disorder, now referred to as PTSD, effective 
August 17, 2001.  Based on a previous rating determination 
following the Board's last remand of this case, the veteran 
has been receiving a 50 percent evaluation for his PTSD 
effective May 1, 1992.  The determination that PTSD was 
70 percent disabling effective August 17, 2001 appears based 
on the August 17, 2001 evaluation that found the PTSD to be 
both severe and chronic.  


II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
is substantial compliance with the assistant provisions set 
forth in the new law and regulation.  The record in this case 
includes many VA examination reports, outpatient treatment 
records, and the veteran's statements.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with his claims.  Moreover, in an October 
2002 letter and in numerous supplemental statements of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was specifically notified of the VCAA provisions 
in the October 2002 letter.  The claimant has been notified 
of the applicable laws and regulations, which set forth the 
criteria for entitlement to an increased evaluation for the 
service-connected disorders over many years.  The Board 
specifically remanded this case on two occasions in order to 
assist the veteran with the development of his claims.  The 
discussions in the rating decision, statement of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board, therefore, 
finds that the notice requirements of the new law and 
regulation have been met.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In the veteran's 
case at hand, the Board finds that he is not prejudiced by 
its consideration in the first instance of his claim pursuant 
to this new law, the VCAA.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.


III.  Injury to Muscle Group XX

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The residuals of the 
service-connected gunshot wound have been evaluated as an 
injury to Muscle Group XX under 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (Muscle Group XX, the spinal muscles) (2002).  

Under these criteria, an injury to Muscle Group XX warrants a 
noncompensable evaluation when slight, a 10 percent 
evaluation when moderate, a 20 percent evaluation when 
moderately severe, and a 40 percent evaluation when severe in 
the cervical and dorsal region.  When the muscles involved 
are located in the lumbar region, the veteran is entitled to 
a noncompensable evaluation when damage to the muscle is 
slight, a 20 percent evaluation when moderate, a 40 percent 
evaluation when moderately severe, and a 60 percent 
evaluation when severe.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  
A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  

To be entitled to a moderate disability evaluation, service 
department records or other evidence of inservice treatment 
for the wound must be found.  38 C.F.R. § 4.56(d)(2)(ii).  
Objective findings must include the entrance and (if present) 
exit scars, small or linear, indicating a short track of the 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or a lower threshold of fatigue when compared to the 
sound site must also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  

Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  

X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provide him with a higher rating.  
See Karnas.

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative testing should be found.  

A "moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

In evaluating this case, it is important to note that the 
veteran is currently receiving a 60 percent evaluation for 
degenerative disc disease of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under this diagnostic 
code, the veteran is receiving a 60 percent evaluation for 
"pronounced" intervertebral syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or the 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

This is the maximum schedular evaluation for rating 
intervertebral disc syndrome.  The Board notes in passing 
that the criteria for rating intervertebral disc syndrome 
were revised effective September 23, 2002.  The new criteria 
also provide a maximum 60 percent evaluation for 
intervertebral disc syndrome.  In any event, an increased 
evaluation for the service-connected back disability is not 
at issue under the current appellate review.

As the Board explained within its January 2000 decision, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited under 
38 C.F.R. § 4.14.  The CAVC has held that a veteran may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the veteran for the actual 
impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  

This would result in pyramiding in violation of provisions of 
38 C.F.R. § 4.14.  Accordingly, the veteran cannot receive a 
60 percent evaluation for pronounced intervertebral disc 
syndrome based on symptoms the Board attributes to the muscle 
group injury.

Based on the medical evidence cited above, the record does 
not show that the veteran has moderately severe or severe 
disability associated with Muscle Group XX.  As indicated 
above, even a "moderately severe" disability of Muscle 
Group XX would require moderate loss of muscle substance, 
which is not indicated within numerous VA evaluations.  The 
most probative evidence in this regard comprises numerous VA 
evaluations held over many years.  These evaluations indicate 
a severe back disorder, which is being compensated under 
Diagnostic Code 5293.  Significantly, in the treatment of the 
service-connected back disorder, little reference is made to 
a muscle injury.  This evidence does not support an increased 
evaluation.

While the veteran clearly has severe difficulties associated 
with his back disorder, it is these difficulties that provide 
the basis to award the veteran a 60 percent evaluation for 
the back, an additional 20 percent evaluation associated with 
injury to the muscle group, and a total rating.  It is the 
veteran's complaints of pain that are the primary basis for 
the determination that he warrants a 20 percent evaluation 
under Muscle Group XX.  Accordingly, under the old or the new 
criteria, there is no demonstration of moderately severe or 
severe disability to Muscle Group XX.  


IV.  Entitlement to an Increased Evaluation for PTSD

While the case was pending, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated as 38 C.F.R. 
§ 4.130 (2002), effective November 7, 1996.  The amended 
(new) rating criteria focus on the individual symptoms 
manifested throughout the record, rather than on a medical 
opinion characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  


A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

In November 2001, the veteran was granted a 70 percent 
evaluation for his PTSD.  In a telephone communication with 
the RO he failed to withdraw the claim.  Accordingly, the 
Board must address this issue.  However, neither the veteran 
nor his representative have provided any meaningful argument 
as to why they believe that he is entitled to a 100 percent 
evaluation for his service-connected psychiatric disability, 
standing alone.  His statements support a conclusion that a 
70 percent rating is warranted.  For example, the veteran has 
frequently noted deficiencies in most areas.  He has failed 
to indicate a total occupational and social impairment due to 
such symptoms as persistent delusions or hallucinations, or 
other symptoms that would indicate a 100 percent disability 
evaluation associated with PTSD is warranted.  Clearly the 
most recent VA examination, which indicated only a moderate 
psychiatric disorder, would not support the determination 
that the veteran is entitled to a 100 percent disability 
evaluation.  

The Board specifically finds that the August 17, 2001 
examination report, the basis for the determination that the 
veteran is entitled to a 70 percent evaluation, would not 
support the determination that he is entitled to a 
100 percent evaluation due to his PTSD.  While the PTSD is 
described as severe, the examiner fails to indicate symptoms 
associated with the 100 percent criteria.  In making this 
determination, it is important to note that the issue of 
whether the veteran is employable is not before the Board.  

The veteran has been found to be totally disabled due to his 
service-connected disabilities.  The sole issue before the 
Board at this time is whether he is entitled to a 100 percent 
evaluation for his service-connected psychiatric disorder, 
which includes both PTSD and the anxiety disorder, standing 
alone.  Both disorders are evaluated under the same criteria.  

Compelling evidence in support of the determination that the 
veteran does not warrant a 100 percent evaluation for his 
PTSD is his own statements.  He does not indicate the type of 
symptoms cited within the 100 percent criteria.  The clear 
preponderance of the evidence, including the VA examination 
reports (which indicate a moderate disorder), treatment 
reports submitted by the veteran and his representative, and 
the veteran's own statements support a determination that the 
PTSD is no more than 70 percent disabling under both the new 
and old rating criteria. 

The Board has considered whether the record raises a matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
however, as the veteran is currently already receiving a 
total rating based on individual unemployability due to his 
service-connected disabilities, it is unclear how the Board 
could consider extraschedular entitlement under these 
circumstances.  

The Board has also considered the issue of whether the 
veteran is entitled to a 70 percent evaluation prior to 
August 17, 2001.  Based on the medical evidence reviewed, the 
Board finds it is unable to distinguish the psychiatric 
disorder prior to August 17, 2001 and following August 17, 
2001.  As a result, the Board believes that the veteran is 
entitled to a 70 percent for his service-connected 
psychiatric disorder effective May 1, 1992, the day he filed 
this claim.  

As the veteran is already receiving a total rating based on 
individual unemployability due to his service-connected 
disabilities effective May 1, 1992, this decision will have a 
limited effect on the veteran's compensation.  Nevertheless, 
based on the medical evidence cited above, the Board believes 
that such a determination is warranted.

ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the lumbar region, Muscle 
Group XX, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  

Entitlement to an increased rating of 70 percent for PTSD 
from May 1, 1992 is granted, subject to regulations governing 
payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 2001, the veteran was granted a combined evaluation 
of 90 percent effective May 1, 1992.  In a November 2001 
rating determination, the veteran was granted individual 
unemployability from May 1, 1992.  In a report of contact 
dated April 2002, the veteran indicated that he wanted to 
appeal the effective date of the individual unemployability.  
The Board finds that the veteran has filed a timely notice of 
disagreement with regard to the claim of entitlement to an 
earlier effective date for the award of a total rating based 
on individual unemployability due to service-connected 
disabilities (see 38 C.F.R. § 3.160(c) (2002)) and requires 
further action by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26; see also Manlincon v. West, 12 Vet. App. 238 (1999).  


On the basis of the foregoing, the case is REMANDED for the 
following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
entitlement to an earlier effective date 
for the award of a total rating based on 
individual unemployability due to 
service-connected disabilities.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  Then, only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




